DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 15, 16, 33, 34 and 36-39 of U.S. Patent No. 9,021,630.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-7 are generic to all that is recited in claims 1-6, 15, 16, 33, 34 and 36-39 of U.S. Patent No. 9,021,630.  In other words, claims 1-6, 15, 16, 33, 34 and 36-39 of U.S. Patent No. 9,021,630 fully encompass the subject matter of claims 3-7 and therefore anticipate claims 3-7.  Since claims 3-7 are anticipated by claims 1-6, 15, 16, 33, 34 and 36-39 of the patent, they are not patentably distinct from claims 1-6, 15, 16, 33, 34 and 36-39.  Thus the invention of claims 1-6, 

15, 16, 33, 34 and 36-39 of the patent is in effect a “species” of the “generic” invention of claims 3-7.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 3-7 are anticipated (fully encompassed) by claims 1-6, 15, 16, 33, 34 and 36-39 of the patent, claims 3-7 are not patentably distinct from claims 1-6, 15, 16, 33, 34 and 36-39, regardless of any additional subject matter present in claims 1-6, 15, 16, 33, 34 and 36-39.

Claims 3-7 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of U.S. Patent No. 9,968,201.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-7 and 12-18 are generic to all that is recited in claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of U.S. Patent No. 9,968,201.  In other words, claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of U.S. Patent No. 9,968,201 fully encompass the subject matter of claims 3-7 and 12-18 and therefore anticipate claims 3-7 and 12-18.  Since claims 3-7 and 12-18 are anticipated by claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of the patent, they are not patentably distinct from claims 1-3, 15-25, 27, 28, 30-32 and 39-52.  Thus the invention of claims 1-3, 15- 25, 27, 28, 30-32 and 39-52 of the patent is in effect a “species” of the “generic” invention of claims 3-7 and 12-18.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 3-7 and 12-18 are anticipated (fully encompassed) by claims 1-3, 15-25, 27, 28, 30-32 and 39-52 of the patent, claims 3-7 and 12-18 are not patentably distinct from claims 1-3, 15-25, 27, 28, 30-32 and 39- 

52, regardless of any additional subject matter present in claims 1-3, 15-25, 27, 28, 30-32 and 39-52.

Claims 3-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86- 88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-7 and 11-18 are generic to all that is recited in claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847.  In other words, claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847 fully encompass the subject matter of claims 3-7 and 11-18 and therefore anticipate claims 3-7 and 11-18.  Since claims 3-7 and 11- 18 are anticipated by claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of the patent, they are not patentably distinct from claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110.  Thus the invention of claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77- 79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of the patent is in effect a “species” of the “generic” invention of claims 3-7 and 11-18.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 3-7 and 11-18 are anticipated (fully encompassed) by claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of the patent, claims 3-7 

and 11-18 are not patentably distinct from claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110, regardless of any additional subject matter present in claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847 in view of U.S. Pat. No. 5,325,551 to Tappel et al.  Claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. Patent No. 10,827,847 do not specifically disclose a condition wherein the conduit and the air supply are at least partially incorporated into the mattress.  Tappel et al. provide the basic teaching of a device (11, 41) removably attached (via element 13) to a first side of a mattress (10), the device including an inflatable air volume (41); and an air pump (154) operatively connected to the inflatable air volume; wherein the air pump is at least partially incorporated into the mattress (10) and wherein the inflatable air volume (41) is incorporated into the mattress; and wherein the air pump (154) is operatively connected with the inflatable air volume by an air hose (42, 43) at least partially incorporated into the mattress (10) (see Figures 1, 2 & 5; column 3, lines 6-12 & 17-20; column 4, lines 17-47; column 6, lines 46-68 and column 7, lines 1-7 & 20-53).  The skilled artisan would have found it obvious at the time the invention was made to provide the device of claims 1-7, 9-12, 20, 21, 23, 24, 33-35, 42, 43, 54-59, 62-66, 77-79, 86-88, 90, 91, 96-98, 105-107, 109 and 110 of U.S. 

Patent No. 10,827,847 with a conduit and an air supply which are at least partially incorporated into the mattress in order to provide a mattress arrangement which has long been known in the art as taught by Tappel et al.

Response to Arguments
	The examiner respectfully agrees with Applicant’s argument on page 7 of the amendment stating that the cited Schreiber et al. ‘017 reference does not disclose the limitation wherein “said inflatable air volume being disposed between an underside of said mattress and a top side of said box spring or platform” as explicitly recited in independent claim 3.  Consequently, the claim rejections under 35 U.S.C. §§ 102 and 103 as presented in the previous Office action dated December 6, 2021 have been respectfully withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Scarleski ‘404 and Scarleski ‘607.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673